Citation Nr: 0607102	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  98-17 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a chronic psychiatric 
disorder to include an adjustment disorder and major 
depression.



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel







INTRODUCTION

The veteran had certified active service from March 1984 to 
March 1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) which, in pertinent part, determined that new and 
material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for a 
chronic psychiatric disorder to include an adjustment 
disorder and major depression.  In July 2002, the Board 
determined that new and material evidence had been received 
to reopen the veteran's claim of entitlement to service 
connection for a chronic psychiatric disorder and that 
additional development of the record was necessary.  In 
August 2003 and in October 2004 the Board remanded the 
veteran's claim to the RO for additional development of the 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In reviewing the limited service personnel records associated 
with the claims file, the Board observes that the veteran was 
ordered to active duty for training with the Army Reserve in 
April 1987 and returned to his regular unit in June 1987.  In 
a June 1987 written statement, the veteran reported that he 
had been unable to appear for scheduled VA examinations for 
compensation purposes as he had been on active duty for 
training between April 20, 1987 and June 17, 1987.  

The report of a March 2004 VA examination for compensation 
purposes states twice for emphasis that the veteran was 
currently a member of the Army Reserve and had served with 
that service entity since 1987.  The veteran's additional 
periods of active service and active duty for training with 
the Army Reserve have not been verified.

Under 38 U.S.C.A § 5103A, VA must make reasonable efforts to 
obtain relevant records that the claimant adequately 
identifies.  Whenever VA, after making such reasonable 
efforts, is unable to obtain all of the relevant records 
sought, it must notify the claimant of the inability to 
obtain the records, and advise the claimant of the records 
that it is unable to obtain; briefly explain the efforts made 
to obtain those records; and describe any further action to 
be taken by the Secretary with respect to the claim.  Among 
the records to be obtained are the claimant's service medical 
records.  

Because the record suggests that there may be outstanding 
service records that have not been obtained, the case must be 
remanded for compliance with the VCAA.  In undertaking this 
action, the veteran is specifically advised that under the 
VCAA, a claimant for VA benefits has the responsibility to 
present and support the claim.  38 U.S.C. §  5107(a). While 
the VA is obligated to assist a claimant in the development 
of a claim, there is no duty on the VA to prove the claim.  
If a claimant wishes assistance, he cannot passively wait for 
it in circumstances where he should have information that is 
essential in obtaining the putative evidence.  Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190, reconsidered, 1 Vet. App. 406 (1991).  The veteran must 
cooperate in the development of this claim, or the claim will 
be decided on the basis of the evidence now of record or 
denied.  

The appeal is therefore REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he provide any additional 
information in his possession with regard 
to any periods of active duty since March 
1987, including any periods of active 
duty for training or inactive duty for 
training with the Army Reserve, including 
any service medical records associated 
with such duty.  He should be requested 
to submit any and all evidence in his 
possession, including pay stubs, training 
certificates, leave slips, or the like, 
which corroborate his assertion that he 
participated in active duty, active duty 
for training, and/or inactive duty for 
training subsequent to March 1987.  All 
documents received should be associated 
with the veteran's claims folder.

2.  Through the appropriate channels, 
obtain records and/or verification of the 
type of service performed by the veteran 
from March 1987 through the present.  All 
records obtained should be associated 
with the veteran's claims folder.  All 
available service medical records 
associated with such duty should also be 
incorporated into the record.  If 
additional documentation of the type of 
service for the period in question cannot 
be obtained, a notation to that effect 
must be placed in the veteran's claims 
folder.  In particular, his service under 
the command of the 7581st U.S. Army 
Garrison, Ft. Buchanan USARC, Ft. 
Buchanan, Puerto Rico, as well as his 
service with Co. B, 266th QM BN, 23rd QM 
BDE, Ft. Lee, Virginia, on or about April 
20, 1987, to June 17, 1987, should be 
verified.  A positive or negative 
response from the appropriate entity with 
regard to verification of service with 
these units must be associated with the 
claims folder.

3.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for a chronic psychiatric 
disorder to include an adjustment 
disorder and major depression.  If the 
benefit sought on appeal remains denied, 
the veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC 
before the record is returned to the 
Board for further review.

The purpose of this Remand is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

